Marjorie Oliver Stoll, Donor v. Commissioner. Marjorie Oliver Stoll, Trustee and Transferee v. Commissioner.Stoll v. CommissionerDocket Nos. 1246, 1247.United States Tax Court1944 Tax Ct. Memo LEXIS 145; 3 T.C.M. (CCH) 806; T.C.M. (RIA) 44261; August 7, 1944*145  Edgar W. Pugh, Esq., 3353 Penobscot Bldg., Detroit, Mich., for the petitioner. Paul Sebastian, Esq., for the respondent.  OPPERMemorandum Opinion OPPER, Judge: These consolidated proceedings, involving gift tax deficiencies for the years 1938 and 1941 of $470.32 and $221.99, respectively, were presented on a stipulation of facts and documentary exhibits, all of which are hereby found as facts accordingly. The gift tax returns for the years in question were filed in the collection district of Michigan. They covered gifts of four trusts established by the petitioner donor, of which she became trustee. As such, and as transferee, she is also petitioner here. The sole question is whether four exclusions of $5,000 each are allowable, or whether the gifts were of future interests, thus prohibiting the exclusions. In George James Nicholson, 3 T.C. 596">3 T.C. 596 a similar question was decided adversely to petitioner's contention. Petitioner's counsel, who also represented the taxpayer there, recognizes that "this case is on all fours with the Nicholson  case." On the authority of that case, Decisions will be entered for the respondent.